 1 James H. Wilkins, #116364
     WILKINS, DROLSHAGEN & CZESHINSKI LLP
 2 6785 N. Willow Ave.
     Fresno, CA 93710
 3 Telephone: (559)438-2390
     Facsimile: (559)438-2393
 4 Attorneys for Plaintiff, CITY OF FRESNO

 5

 6 Bruce D. Celebrezze, #102181
     W. Andrew Miller, #104712
 7 Andrew G. Wanger, #166449
     CLYDE & CO US LLP
 8 101 Second Street, 24th Floor
     San Francisco, CA 94105
 9 Telephone: (415)365-9800
     Facsimile: (415)365-9801
10 Attorneys for Defendant, ILLINOIS UNION INSURANCE COMPANY

11
                                    UNITED STATES DISTRICT COURT
12
                        EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
13

14
      CITY OF FRESNO,                                    CASE NO. 1:18-CV-00573-LJO-SKO
15
                             Plaintiff,                   THIRD STIPULATION AND ORDER TO
16                                                        CONTINUE SCHEDULING CONFERENCE
            v.
17                                                       (Doc. 11)
      ILLINOIS UNION INSURANCE COMPANY and
18    DOES 1 to 50, inclusive

19                           Defendants.

20

21          Plaintiff, the City of Fresno, and Defendant, Illinois Union Insurance Company, through their

22 respective counsel of record, desire to continue the Mandatory Scheduling Conference, currently

23 scheduled for November 6, 2018 at 9:30 a.m., for a further 30-45 days. The parties have been

24 engaged in efforts to resolve this matter, and believe that, should this Court grant the requested

25 continuance, the parties will have reached a negotiated settlement that will result in this action’s

26 dismissal before the continued hearing date.
27          Given the progress that the parties continue to make in their settlement efforts, the parties

28 submit that there is little reason to burden the Court’s calendar with the currently scheduled
                                                       1 conference.

                                                       2            Accordingly, the parties respectfully ask that the Court grant a final continuance of the

                                                       3 Mandatory Settlement Conference to accommodate the parties ongoing settlement efforts.

                                                       4

                                                       5 Dated: October 26, 2018

                                                       6

                                                       7                                                        WILKINS, DROLSHAGEN & CZESHINSKI
                                                           LLP
                                                       8
                                                                                                                By          /s/ James H. Wilkins___________
                                                       9                                                                     James H. Wilkins
                                                                                                                Attorneys for Plaintiff, CITY OF FRESNO
                                                      10

                                                      11 Dated: October 26, 2018                                CLYDE & CO US LLP
                    San Francisco, California 94105
                     101 Second Street, 24th Floor




                                                      12
                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                                                                                By       / s/ W. Andrew Miller___________
                                                      13                                                                 Bruce D. Celebrezze
                                                                                                                         W. Andrew Miller
                                                      14                                                                 Andrew G. Wanger
                                                                                                                Attorneys for Defendant, ILLINOIS UNION
                                                      15                                                        INSURANCE COMPANY

                                                      16
                                                                                                         ORDER
                                                      17

                                                      18            Based on the parties’ Stipulation to Continue the Scheduling Conference (Doc. 11), IT IS

                                                      19 HEREBY ORDERED that the Scheduling Conference currently scheduled for November 6, 2018,

                                                      20 at 9:30 AM is CONTINUED to December 18, 2018, at 10:15 AM in Courtroom 7 (SKO) before

                                                      21 Magistrate Judge Sheila K. Oberto.

                                                      22            The parties are to file their Joint Scheduling Report no later than seven days prior to the

                                                      23 conference.

                                                      24

                                                      25 IT IS SO ORDERED.

                                                      26
                                                           Dated:     October 26, 2018                                  /s/   Sheila K. Oberto            .
                                                      27                                                     UNITED STATES MAGISTRATE JUDGE
                                                      28
                                                            CLYDE & CO US LLP
                                                         101 Second Street, 24th Floor
                                                        San Francisco, California 94105
                                                          Telephone: (415) 365-9800




28
     27
          26
               25
                    24
                         23
                              22
                                   21
                                        20
                                             19
                                                  18
                                                       17
                                                            16
                                                                 15
                                                                       14
                                                                            13
                                                                                  12
                                                                                          11
                                                                                               10
                                                                                                    9
                                                                                                        8
                                                                                                            7
                                                                                                                6
                                                                                                                    5
                                                                                                                        4
                                                                                                                            3
                                                                                                                                2
                                                                                                                                    1
